Case 2:21-cv-01816 Document 1-1 Filed 02/26/21 Page 1 of 3 Page ID #:65




              EXHIBIT A
Business Search - Business Entities - Business Programs | California Sec...                                                        https://businesssearch.sos.ca.gov/CBS/Detail
                         Case 2:21-cv-01816 Document 1-1 Filed 02/26/21 Page 2 of 3 Page ID #:66

         Dr. Shirley N. Weber
         California Secretary of State


                     Business Search - Entity Detail

             The California Business Search is updated daily and reflects work processed through Wednesday, February 24, 2021. Please refer to document Processing
             Times for the received dates of filings currently being processed. The data provided is not a complete or certified record of an entity. Not all images are
             available online.

             C1579467           AMGEN INC.
                Registration Date:                                                            02/18/1987
                Jurisdiction:                                                                 DELAWARE
                Entity Type:                                                                  FOREIGN STOCK
                Status:                                                                       ACTIVE
                Agent for Service of Process:                                                 CORPORATION SERVICE COMPANY WHICH WILL DO
                                                                                              BUSINESS IN CALIFORNIA AS CSC - LAWYERS
                                                                                              INCORPORATING SERVICE (C1592199)
                                                                                              To find the most current California registered Corporate Agent for Service
                                                                                              of Process address and authorized employee(s) information, click the link
                                                                                              above and then select the most current 1505 Certificate.

                Entity Address:                                                               ONE AMGEN CENTER DRIVE
                                                                                              THOUSAND OAKS CA 91320
                Entity Mailing Address:                                                       P.O. BOX 23926
                                                                                              TAMPA FL 33623

                   Certificate of Status


             A Statement of Information is due EVERY year beginning five months before and through the end of February.


              Document Type                                           File Date            PDF

              SI-COMPLETE                                              01/19/2021


              PUBLICLY TRADED DISCLOSURE                               05/29/2020


              SI-COMPLETE                                              01/30/2020


              PUBLICLY TRADED DISCLOSURE                               05/28/2019


              PUBLICLY TRADED DISCLOSURE                               05/24/2018


              PUBLICLY TRADED DISCLOSURE                               05/24/2017


              PUBLICLY TRADED DISCLOSURE                               05/23/2016


              PUBLICLY TRADED DISCLOSURE                               05/27/2015


              PUBLICLY TRADED DISCLOSURE                               05/27/2014


              PUBLICLY TRADED DISCLOSURE                               05/31/2013


              PUBLICLY TRADED DISCLOSURE                               05/29/2012


              PUBLICLY TRADED DISCLOSURE                               05/11/2011


              PUBLICLY TRADED DISCLOSURE                               05/25/2010




1 of 2                                                                                                                                                           2/25/2021, 11:08 AM
Business Search - Business Entities - Business Programs | California Sec...                                                          https://businesssearch.sos.ca.gov/CBS/Detail
                        Case 2:21-cv-01816 Document 1-1 Filed 02/26/21 Page 3 of 3 Page ID #:67

             Document Type                                               File Date              PDF

             PUBLICLY TRADED DISCLOSURE                                  05/29/2009


             PUBLICLY TRADED DISCLOSURE                                  07/22/2008


             PUBLICLY TRADED DISCLOSURE                                  05/25/2007


             PUBLICLY TRADED DISCLOSURE                                  05/18/2006


             PUBLICLY TRADED DISCLOSURE                                  07/18/2005


             PUBLICLY TRADED DISCLOSURE                                  09/20/2004             Image unavailable. Please request paper copy.

             PUBLICLY TRADED DISCLOSURE                                  02/27/2004             Image unavailable. Please request paper copy.

             PUBLICLY TRADED DISCLOSURE                                  02/28/2003             Image unavailable. Please request paper copy.

             REGISTRATION                                                02/18/1987



            * Indicates the information is not contained in the California Secretary of State's database.

                   If the status of the corporation is "Surrender," the agent for service of process is automatically revoked. Please refer to California Corporations Code
                   section 2114 for information relating to service upon corporations that have surrendered.
                   For information on checking or reserving a name, refer to Name Availability.
                   If the image is not available online, for information on ordering a copy refer to Information Requests.
                   For information on ordering certificates, status reports, certified copies of documents and copies of documents not currently available in the Business
                   Search or to request a more extensive search for records, refer to Information Requests.
                   For help with searching an entity name, refer to Search Tips.
                   For descriptions of the various fields and status types, refer to Frequently Asked Questions.


              Modify Search              New Search             Back to Search Results




2 of 2                                                                                                                                                             2/25/2021, 11:08 AM
